Citation Nr: 1736408	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to service-connected coronary artery disease.
  
2.  Entitlement to an initial rating in excess of 40 percent for left leg peripheral vascular disease.
  
3.  Entitlement to an initial rating in excess of 20 percent for right leg peripheral vascular disease.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, effective January 8, 2010.

5.  Entitlement to initial ratings in excess of 30 percent for coronary artery disease prior to April 29, 2013, and since August 1, 2013.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the RO granted service connection for the following claims: coronary artery disease (30 percent, effective September 21, 2010); erectile dysfunction (noncompensable, effective November 12, 2010); peripheral vascular disease of the left leg (40 percent, effective December 13, 2010), and; peripheral vascular of the right leg (20 percent, effective December 13, 2010).  Although the RO indicated that the current appeal stemmed from a December 2012 rating decision, the Board notes that the Veteran submitted additional evidence, to include a VA examination in September 2012, within one-year of this rating decision.  Evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the May 2011 rating decision did not become final.  Accordingly, the aforementioned claims on appeal stem from that May 2011 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Subsequently, the Veteran also submitted new claims for service connection for COPD and TDIU in April 2012 and June 2012.  

A December 2012 rating decision continued the prior ratings assigned for the service-connected disabilities as discussed in the May 2011 rating decision and also continued a 20 percent rating for diabetes and combined the noncompensable erectile dysfunction with the rating for diabetes (as reflected on the title page).  The December 2012 rating decision also denied service connection for COPD and TDIU.  

The Veteran's Notice of Disagreement (NOD) for the December 2012 rating decision was received in January 2013.  A Statement of the Case (SOC) was issued in August 2014 and a substantive appeal was received in October 2014.  

During the course of the appeal, in June 2014, the Veteran was awarded a temporary 100 percent rating for coronary artery disease and special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), effective April 30, 2013, until August 1, 2013, at which time a 30 percent rating for coronary artery disease was continued.  The temporary 100 percent rating period for coronary artery disease is not on appeal; the issue is recharacterized accordingly.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran testified before the undersigned in May 2017.  At this time, he endorsed increased worsening of symptoms regarding all of his service-connected disabilities (peripheral vascular disease of the right and left legs, coronary artery disease, and diabetes mellitus, type 2 with erectile dysfunction) since the last examination in 2012.  However, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's conditions have worsened since his last VA examinations of record, the Board finds that the Veteran's claims should be remanded to provide him with updated examinations to accurately assess the current condition of these disabilities.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Veteran testified that his chronic obstructive pulmonary disease was affected by his service-connected coronary artery disease.  This new theory has yet to be considered.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed COPD.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran has also identified more recent private and VA treatment records related to his claims that have not been requested or associated with the record.   

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the other issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Veteran has also claimed that the totality of his service-connected disabilities has rendered him unable to maintain substantially gainful employment.  As a result, a VA examination is warranted to determine the collective impact of these disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all private medical care providers who treated the Veteran for chronic obstructive pulmonary disease, peripheral vascular disease of the bilateral lower extremities, coronary artery disease, and diabetes mellitus, type 2 with erectile dysfunction since March 2013.  After securing the necessary release, the RO should obtain these records.

2.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to treatment for COPD, coronary artery disease, peripheral vascular disease of the bilateral lower extremities, and diabetes mellitus, type 2 with erectile dysfunction, as well as all other records generated by VA facilities since March 2015 must be obtained.

3.  The Veteran should be afforded a VA examination regarding the nature and etiology of the chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disabilities, specifically to include coronary artery disease.  The claims folder should be made available to the examiner for review before the examination

The examiner is asked to determine whether the Veteran's COPD is at least as likely as not (50 percent probability or greater) related to service, to include as proximately due to or aggravated by a service-connected disability, specifically coronary artery disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected peripheral vascular disease of the right and left lower extremities.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.  

5.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected coronary artery disease.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.  

6.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected diabetes mellitus, type 2 with erectile dysfunction.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.  

7.  Obtain a VA examination opinion regarding the collective impact of the Veteran's service-connected disabilities.  The examiner(s) must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

8.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




